People v Lewis (2016 NY Slip Op 03977)





People v Lewis


2016 NY Slip Op 03977


Decided on May 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 19, 2016

Tom, J.P., Saxe, Richter, Gische, Webber, JJ.


1206 2953/02

[*1]The People of the State of New York, Respondent,
vL.A. Lewis, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Mark W. Zeno of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Charles H. Solomon, J.), rendered August 23, 2011, resentencing defendant, as a second violent felony offender, to an aggregate term of 13 years, with 5 years' postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise
unlawful (see People v Lingle, 16 NY3d 621 [2011]; see also People v Brinson, 21 NY3d 490 [2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 19, 2016
CLERK